UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 20-2021


                                  CURTIS L. GIBSON,
                                               Appellant

                                             v.

          CAPT. CROUCH, JR.; SGT. WISER; CO BRENNAN; CO FROCK


                              (M.D. Pa.. No. 3-17-cv-00547)



                      SUR PETITION FOR PANEL REHEARING




Present: CHAGARES, Chief Judge, PHIPPS, and COWEN,* Circuit Judges


       The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is granted. The opinion and

judgment filed March 26, 2021, is vacated. The Clerk is directed to file the amended

opinion and judgment contemporaneously with this order.




*
  The Honorable Robert E. Cowen participated in the disposition of this case before his
retirement.
       In light of the revised opinion and order, this Court is not taking action on the

request for rehearing en banc. The parties may petition for rehearing en banc, if

appropriate, within fourteen days of the date of this Order.


                                           BY THE COURT,


                                           s/ Peter J. Phipps
                                           Circuit Judge

Date: October 13, 2022
CJG/cc:      Curtis L. Gibson
             Joseph G. Fulginiti, Esq.